DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election with traverse of Group 1 (Claims 1-6, 8-9 and 19-21) and species (P gene, L511F mutation of a P protein, and miR-302 cluster) on December 23, 2020 is acknowledged. Applicant’s traversal is on the grounds that applicant argues that Nakanishi does not provide an enabling disclosure for instantly claimed embodiments. Applicant argues that Nakanishi only provides examples to support the introduction of a miRNA target sequence into a non-coding region of the L gene of Sendai virus strain C1.151. Applicant’s arguments have been fully considered but are not found persuasive since Nakanishi teaches a reprogrammed gene loaded Sendai virus vector comprising NP and L genes among others (paragraphs 0025 and 0026 – 0029). As the common technical feature was known in the art at the time of the invention, this cannot be considered a common special technical feature that would otherwise unify the groups. Accordingly, unity of invention is lacking. This aspect of the restriction requirement is still deemed proper and is therefore made FINAL. Claims 1-3, 5-6, 8-13 and 15-22 are pending. Claims 1, 10, 17, 18 and 22 have been amended. Claims 10-13, 15-18 and 22 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-3, 5-6, 8-9 and 19-21 are examined in the current action.




Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/9/2018 and 4/3/2019 were received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 8-9 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This rejection is supported by Nakanishi et al. US 2010/0311171, published 12/9/2010 (hereinafter Nakanishi, cited in applicants IDS).
Claim 1 describes a modified Sendai virus vector derived from Sendai virus Z strain, wherein an NP gene, P gene or L gene of the virus is modified such that a target sequence of a microRNA is added to the gene, wherein expression of the vector in which the target sequence of the microRNA is added to the NP gene or P gene is negatively-controlled, and expression of the vector in which the target sequence of the microRNA is added to the L gene is positively-controlled, in a cell expressing the microRNA. Claim 2 describes the vector according to claim 1, which is deficient in at least one envelope protein gene. Claim 3 describes the vector according to claim 1, wherein the target sequence of the microRNA is added to a coding region or a 5'- or 3'-noncoding region of the NP gene, P gene or L gene. Claim 5 describes the vector  
The genus of any “microRNA” and any “cell” expressing the microRNA refer to genera that are considered extraordinarily broad. It is well known that microRNA processing and function are highly environmentally dependent and vary greatly depending on which particular cell the microRNA is expressed in. For example, biogenesis, transcription, nuclear processing, nuclear export, cytoplasmic processing of the particular miRNA will vary greatly depending on the particular cell in question. Accordingly, the intended outcome of “negative” or “positive” control of the NP, P or L gene, respectively is highly dependent on which particular miRNA and cell are being considered. As currently written, the claims embrace ANY microRNA (including miRNAs with no connection to NP, P or L gene control) and ANY cell (including neurons, melanocytes, myoblasts, fibroblasts, or even cells that do not express NP, P or L genes). Furthermore, claim 8 describes particular microRNAs without specifying the cell in which the microRNA is to be expressed or which type of control (positive or negative) is conferred with each microRNA. 

The instant specification exemplifies a modified Sendai virus expressing miR-302, miR-126 and miR-122 among others recited in claim 8 which are expressed in HeLa and iPS cells (instant specification, examples 1-19). This is not considered a representative number of cells or miRNAs to support the claim to all cell types and all miRNA variants, in part because negative/positive control were only studied in two cell types and less than a dozen miRNAs, but also because the genus of all miRNAs and all cells is so large. Given the breadth of the genus of all imagined cell types and miRNAs in contrast to the exemplified and prophetic proportions of the specification, which are largely drawn only to regulation in only two cell types amongst a dozen miRNAs, the instant specification does not adequately disclose a sufficient number of adequately described species of the claimed genus. 
Furthermore, the prior art does not support the breadth of applicants claims to all cell types and all miRNAs. In particular, the prior art reveals that miRNA regulation is cell specific and gene regulation varies amongst cell types. This is supported by Nakanishi, wherein iPS cells are transfected with Sendai Viral vectors containing miRNAs for gene regulation (Nakanishi, Example 13). Nakanishi shows the cloning and transfection of miR-302a, which is ES cell specific. 
all cell types and all miRNAs.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8-9 and 19-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakanishi (supra). 
A description of claims 1, 3, 5, 8-9 and 19-21 can be found above. Furthermore, it is noted that claim 1 requires a microRNA and a cell in which a NP, P or L gene is either negatively or positively expressed, respectively. Given that a particular microRNA and cell are not specified in relation to gene control, these functional limitations are not given patentable weight. Applicant is invited to review the previous written description requirement to better understand the Examiners position on this matter.  
Nakanishi describes a recombinant Sendai viral vector comprising Sendai viral genes and reprogramming genes (Nakanishi, para 30, 54, 86, 129). Nakanishi provides embodiments wherein the  Nakanishi describes the target expression of reprogramming genes and transcription factor genes, thus anticipating claim 9 (Nakanishi, para 106, 111, 143). Nakanishi descries loading multiple reprogramming genes and viral genes into a single vector, thus increasing the induction efficacy of the target cells (Nakanishi, para 86, 123 and example 15). Accordingly, claims 1, 3, 5, 8-9 and 19-21 are anticipated by the disclosure of Nakanishi. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-6, 8-9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi as applied to claims 1, 3, 5, 8-9 and 19-21 above and further in view of Ban et al. US 2013/0210150, published 8/15/2013 (hereinafter Ban, cited in applicants IDS). 
A description of claims 1-3, 5-6, 8-9 and 19-21 can be found above. 
As described previously, Nakanishi discloses a recombinant Sendai viral vector comprising Sendai viral genes and reprogramming genes (Nakanishi, para 30, 54, 86, 129). Nakanishi does not expressly describe a vector which is deficient in at least one envelope protein gene or that contains a temperature-sensitive mutation comprising a L511F mutation of a P protein as described in claims 2 and 6. 
Ban describes a similar recombinant Sendai viral vector from the Sendai virus Z strain (Ban, para 59, 63 and 71). Ban describes specific temperature-sensitive mutations which aid in the removal of the viral vector including a substitution of Leu at position 511 in SeV P protein (ie a L511F mutation of a P protein) (Ban, para 64, 65, 70, 85 and example 1). Ban further describes mutations and/or deletions of envelope protein genes which were found to beneficially increase sustained infectivity, suppression of released secondary particles and suppression of cytotoxicity (Ban, para 59, 64, 75, 76). 
It would have been obvious to one of ordinary skill in the art to incorporate the L511F mutations and envelope protein mutations described by Ban into the recombinant Sendai viral vector described by Nakanishi. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since both Nakanishi and Ban are concerned with very similar recombinant Sendai viral vectors. In particular, Nakanishi discloses temperature-sensitive mutations and it would have been trivial to incorporate a L511F mutation of a P protein given the disclosure of Ban. Furthermore, Ban outlines the various advantages of mutating and/or deleting one or more envelope prima facie obvious to at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633